Order unanimously affirmed, without costs. Memorandum: On appeals from orders of Special Term dismissing petitions to invalidate the designating petitions of candidates for town offices in the Town of Evans, appéllants argue that the petitions are defective because they failed to include both the post-office addresses and places of residence of candidates. Strict *984conformity with the provisions of subdivision 1 of section 6-132 of the Election Law is required where an opportunity for deception or likelihood of confusion exists. Special Term found no such deception or confusion. The candidates used their proper street addresses and all post-office addresses which were designated are all included geographically in the Town of Evans (see Matter of Ferris v Sadowski, 45 NY2d 815, 817). (Appeal from order of Erie Supreme Court, Wolf, J. — election law.) Present — Dillon, P. J., Cardamone, Callahan, Denman and Schnepp, JJ,
(Decided Aug. 26, 1981.)